Citation Nr: 0111674	
Decision Date: 04/23/01    Archive Date: 05/01/01

DOCKET NO.  99-16 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an extension of the veteran's basic 10-year 
period of eligibility for receiving vocational rehabilitation 
benefits under the provisions of chapter 30, title 38, United 
States Code, (Montgomery GI Bill), beyond the adjusted 
delimiting date of March 9, 1999.  


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel









INTRODUCTION

The veteran had active service from June 1976 to June 1979, 
and from February 1981 to November 1990.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a March 1999 administrative decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, which granted the veteran's application for 
educational benefits under chapter 30, title 38, United 
States Code with an adjusted delimiting date of March 9, 
1999.  Upon being informed that the basic 10-year period of 
eligibility for educational benefits under the provisions of 
chapter 30, title 38, United States Code, would be adjusted 
from January 1, 2000, to March 9, 1999, the veteran filed a 
timely appeal.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by the 
Regional Office (RO).

2. The RO reduced the veteran's delimiting date by the number 
of days she was not on active duty between January 1, 1977, 
and June 30, 1985.

3.  The veteran's initial delimiting date for chapter 30 
educational assistance benefits was November 8, 2000.

4.  The veteran's adjusted delimiting date is March 9, 1999.


CONCLUSION OF LAW

The veteran's delimiting date for chapter 30, title 38, 
United States Code, educational assistance benefits was 
properly adjusted.  38 U.S.C.A. § 3031 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 21.7050, 21. 7051 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran had two periods of active duty.  The first period 
established eligibility for educational assistance benefits 
under chapter 34, title 38, United States Code.  The chapter 
34 program terminated December 31, 1989, and no benefits can 
be paid under that program for training after that date.  38 
U.S.C.A. § 3462(e) (West 1991).  The veteran also had a 
second period of active duty, however, and pursuant to 38 
U.S.C.A. § 3011(a)(1)(B)(i) has established eligibility for 
educational assistance benefits under chapter 30, title 38, 
United States Code.  

The veteran was separated from her second period of active 
duty on November 7, 1990.  The applicable statutes provide a 
ten-year period of eligibility during which an individual may 
use his or her entitlement to educational assistance 
benefits; that period begins on the date of the veteran's 
last discharge from active duty.  38 U.S.C.A. § 3031(a).  For 
individuals whose eligibility is based on 38 U.S.C.A. § 
3011(a)(1)(B)(i), however, the ten-year period of eligibility 
is reduced by the amount of time equal to the time that the 
veteran was not serving on active duty during the period 
beginning January 1, 1977, and ending June 30, 1985.  38 
U.S.C.A. § 3031(e); 38 C.F.R. § 21.7050(b).

This appeal arises out of the veteran's claim for chapter 30 
educational assistance benefits for an Associate of Applied 
Science degree in electrical engineering technology pursued 
from March 8, 1999.  The Board notes that since filing her 
application for benefits in March 1999, the veteran was 
informed that her adjusted delimiting date, the date until 
which she would be entitled to receive educational assistance 
benefits, was adjusted to March 9, 1999.  During her appeal 
of this determination, the veteran was informed that the law 
forbids an extension of the delimiting dated beyond March 9, 
1999, in the veteran's case unless she was prevented from 
starting school because of a disability.  She was further 
informed in the VA's Statement of the Case (SOC) dated  in 
June 1999, that if she was so prevented from enrolling, she 
needed to let VA know.  See 38 C.F.R. § 21.7051.  However, in 
her VA Form 9, Substantive Appeal to the Board, received in 
July 1999, the veteran responded only that she assumed that 
she had 10 years of benefits after her last discharge; that 
she was not aware that her delimiting date would change 
because of a break in her active duty service and that she 
remained on reserve status at that time; and that she was 
released on a medical discharge with a 10 percent disability.  
She did not, however, indicate that she had been prevented 
from commencing school because of disability.  The Board 
notes that her DD214 from her second period of service shows 
that she was discharged honorably by reason of a physical 
disability with severance pay.  However, she has not alleged 
that she was unable to begin school because of this disorder.  
She only referred in her notice of disagreement to 
"circumstances" which prevented her from enrolling in 
school earlier and despite prompting from the RO, she has not 
specified that those "circumstances" were physical or 
mental disability.

The claims folder contains an undated Worksheet for Adjusted 
Delimiting Date that reflects that the veteran was not on 
active duty for a total of 610 days during the period in 
question.  Although the veteran basic delimiting date before 
adjustment was reported to be November 8, 2000, in a letter 
dated in March 1999, the RO referred to a prior letter that 
had incorrectly advised the veteran that her delimiting date 
for use of chapter 30 benefits was January 1, 2000.  The 
veteran was informed that the law required that her 
delimiting date had to be adjusted from January 1, 2000, and 
that her new delimiting date for using her chapter 30 
entitlement was March 9, 1999.

Based on the evidence of record, the Board finds that the RO 
properly adjusted the veteran's delimiting date for chapter 
30 educational assistance benefits.  Pursuant to 38 U.S.C.A. 
§ 3031(a) (e); 38 C.F.R. § 21.7050(b), VA must reduce the ten 
year period of eligibility of any veteran whose eligibility 
for chapter 30 benefits is established under 38 U.S.C.A. § 
3011(a)(1)(B)(i) by an amount of time equal to the amount of 
time he or she was not on active duty during the period 
extending from January 1, 1977, to June 30, 1985.  In this 
case, the veteran was not on active duty for a total of 610 
days during that period.  While the veteran's initial 
delimiting date for use of her educational assistance 
benefits entitlement was November 8, 2000, the RO, as 
required by law, computed her reduced date and determined 
that the part of the period between the veteran's first and 
second periods of active duty resulted in an adjusted 
delimiting date of March 9, 1999.

The Board acknowledges the veteran's argument that her 
delimiting date should be 2000, particularly in light of the 
fact that she was informed by VA initially that 2000 was her 
delimiting date.  However, the legal criteria governing the 
payment of education benefits are clear and specific, and the 
Board is bound by them.  Notwithstanding VA's obligation to 
correctly inform the veteran about basic eligibility or 
ineligibility for chapter 30 educational assistance benefits, 
the remedy for breach of such obligation could not involve 
payment of benefits where statutory requirements for such 
benefits are not met.  See Harvey v. Brown, 6 Vet. App. 416, 
424 (1994).  Inaccurate advice would not create any legal 
right to benefits where such benefits are otherwise 
precluded.  See Shields v. Brown, 8 Vet. App. 346, 351 
(1995); see also McTighe v. Brown, 7 Vet. App. 29, 30 (1994) 
("[e]rroneous advice given by a government employee cannot be 
used to estop the government from denying benefits.")

As the disposition of this claim is based on the law, and not 
on the facts of the case, the claim must be denied based on a 
lack of entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).


ORDER

The benefit sought on appeal is denied.


		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals


 



